Order, Supreme Court, New York County (David Saxe, J.), entered October 23, 1997, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78, seeking, inter alia, to annul respondents’ determination of petitioner’s non-responsibility on certain contracts, unanimously affirmed, without costs.
The agency determinations of non-responsibility were rationally based, since there was evidence that petitioner and its principal had engaged in a bid-rigging scheme on prior contracts, and that petitioner’s principal misrepresented on various documents his involvement with other undisputed bid-riggers and his criminal record, all of which demonstrated poor judgment and a lack of integrity (see, Matter of Brereton & Assocs. v Regan, 94 AD2d 886, 887, affd 60 NY2d 807; Matter of Tally Constr. Co. v Hevesi, 214 AD2d 465, appeal withdrawn 87 NY2d 969). The non-responsibility determination, which was made only after petitioner, through its principals and attorney, was afforded an opportunity to present their arguments in person and in writing, and was reviewed in three levels of agency appeal, did not deprive petitioner of any due process rights and we reject petitioner’s claim that the instant agency determination, when coupled with a prior similar determination, amounted to de facto debarment (Matter of Callanan Indus. v White, 118 AD2d 167, 170-171, lv denied 69 NY2d 601; see also, Matter of Mid-State Indus, v City of Cohoes, 221 AD2d 705, 706-707). Concur — Rosenberger, J. P., Nardelli, Mazzarelli and Andrias, JJ.